United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.W., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Macon, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2047
Issued: May 19, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 4, 2010 appellant filed a timely appeal from the July 15, 2010 merit decision
of the Office of Workers’ Compensation Programs, which denied authorization for a chest x-ray.
Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly denied authorization for a chest x-ray.
FACTUAL HISTORY
On January 25, 2000 appellant, then a 50-year-old mail handler, filed a claim for
compensation benefits alleging that a coworker with tuberculosis had exposed him to the disease.
When he saw his family physician, Dr. Samuel E. Palmer, appellant denied any symptoms.
1

5 U.S.C. § 8101 et seq.

Appellant’s examination was negative. A January 17, 2000 chest x-ray showed no evidence of
tuberculosis. Noting a positive skin test, Dr. Palmer recommended a yearly chest x-ray.
The Office accepted appellant’s claim for exposure to tuberculosis.
Chest x-rays on January 15 and June 4, 2003 were normal, as were chest x-rays on
January 15, 2004. A February 24, 2006 chest x-ray showed no evidence of acute pulmonary
pathology.
In 2010 the Office received a request to authorize another chest x-ray.
In a decision dated July 15, 2010, the Office denied the request. It noted that the file did
not support that appellant had anything beyond an exposure to tuberculosis. Regular diagnostic
tests continued to be negative for any pulmonary diagnosis. As the risk for developing active
disease was highest in the first two years after exposure and a positive skin test, and as it had
been more than 10 years since appellant’s exposure with no diagnosis of tuberculosis, the Office
found that he had no ongoing need for medical treatment for the accepted condition, “which was
simple exposure and which never developed into tuberculosis.” It closed appellant’s case.
On appeal, appellant argues that the Office overrode Dr. Palmer’s recommendation and
closed his case without medical input.
LEGAL PRECEDENT
The United States shall furnish to an employee who is injured while in the performance
of duty the services, appliances and supplies prescribed or recommended by a qualified physician
that the Secretary of Labor considers likely to cure, give relief, reduce the degree or the period of
any disability or aid in lessening the amount of any monthly compensation.2 The Office must
therefore exercise discretion in determining whether the particular service, appliance or supply is
likely to effect the purposes specified in the Act.3 The only limitation on the Office’s authority is
that of reasonableness.4
ANALYSIS
The Office denied authorization for another chest x-ray on the grounds that the risk for
developing active disease is the highest in the first two years after exposure and development of
a positive skin test, and that it had been 10 years in appellant’s case without a diagnosis of
tuberculosis. It, however, did not identify the source of this information. The issue is a medical
one, and it does not appear that the Office sought the advice of its district medical adviser.
Appellant’s family physician, Dr. Palmer, recommended a yearly chest x-ray. The Board finds,

2

Id. at § 8103(a).

3

See Marjorie S. Geer, 39 ECAB 1099 (1988) (the Office has broad discretionary authority in the administration of
the Act and must exercise that discretion to achieve the objectives of section 8103).
4

Daniel J. Perea, 42 ECAB 214 (1990).

2

as appellant argues on appeal, that it was unreasonable for the Office to deny authorization for an
annual chest x-ray in the absence of medical opinion to the contrary.
The Board will set aside the July 15, 2010 decision and remand the case for further
development of the medical opinion evidence and a proper exercise of discretion under section
8103 of the Act. After such further development as may be necessary, the Office shall issue an
appropriate final decision on whether to authorize another chest x-ray for appellant’s accepted
exposure to tuberculosis.
CONCLUSION
The Board finds that this case is not in posture for decision. Further development of the
medical opinion evidence is warranted.
ORDER
IT IS HEREBY ORDERED THAT the July 15, 2010 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further action
consistent with this opinion.
Issued: May 19, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

3

